Citation Nr: 9926698	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  94-02 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints (to include degenerative joint disease of the cervical 
and lumbar spine, and claimed gout), claimed as secondary to 
use of medication prescribed for service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the veteran's claim of 
entitlement to service connection for arthritis, claimed as 
secondary to use of medication prescribed to treat his 
service-connected hypertension.  The veteran timely appealed 
this determination to the Board.  When this matter was 
previously before the Board in January 1996 and in April 
1997, it was remanded for further development, which has been 
accomplished, and the denial of the claim continued.

The medical evidence, including a May 1997 entry in Dr. Peter 
Eller's private treatment notes, indicates that the veteran 
is unemployable due to numerous nonservice-connected 
disabilities.  In light of the veteran's wartime service, the 
Board finds that the record thus raises the issue of 
entitlement to nonservice-connected pension benefits.  See 
38 C.F.R. §§ 3.151(a), 3.155 (1998); Pritchett v. Derwinski, 
2 Vet. App. 116, 122 (1992); Ferraro v. Derwinski, 1 Vet. 
App. 326, 333-34 (1991).  As the RO has not adjudicated this 
issue, it is not currently before the Board, and is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Service connection for hypertension has been established 
effective April 18, 1979.

3.  There is no competent medical evidence that treatment for 
the veteran's service-connected hypertension has either 
caused or aggravated his arthritis of multiple joints (also 
characterized as degenerative joint disease).

4.  Although the record includes diagnoses of gout, the 
preponderance of the medical evidence indicates that the 
veteran has never had a chronic gout disorder, but, rather, 
that he suffered from an acute attack of gout-like pain that 
was attributable to hyperuricemia (caused by medications that 
were used to treat his arthritis), and that the 
symptomatology resolved upon the cessation of that treatment.


CONCLUSION OF LAW

The criteria for service connection for arthritis of multiple 
joints (to include degenerative joint disease of the cervical 
and lumbar spine, and claimed gout), secondary to treatment 
for service-connected hypertension are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records, as well as the post-service 
medical evidence for a period that extends for many years 
subsequent to the veteran's discharge from active duty, are 
negative for complaints, treatment or a diagnosis of 
arthritis, and indeed, the veteran does not contend 
otherwise.  When the veteran filed his claim for service 
connection in October 1991, he stated, "I would like to 
reopen my claim to establish service connection for arthritis 
of multiple joints secondary to the use of medication for my 
service-connected hypertension."  In support of this claim, 
the veteran cited to the treatment he had received for the 
disability at the Providence, Rhode Island, VA Medical 
Center.  In addition, in a September 1993 statement, the 
veteran indicated that he sought to establish service 
connection for gout, which the veteran argues, is essentially 
a form of arthritis, also on the ground that that disability 
was secondary to his service-connected hypertension.

In numerous statements, the veteran asserts that he has 
arthritis of multiple joints, degenerative joint disease of 
the lumbar spine, and gout due to medications that he used to 
treat his service-connected hypertension, i.e. the veteran 
does not seek service connection for arthritis on the basis 
that it was either incurred in or aggravated by service.  A 
review of the medical evidence in the claims folder at the 
time the veteran filed the instant claim, which includes 
private medical records, dated from December 1968 to March 
1982, VA outpatient treatment records, dated from February 
1982 to March 1984, and VA examination reports dated in 
October 1979 and May 1982, reflects that they are negative 
for any complaint, treatment or diagnosis of any of the 
claimed conditions.

In October 1991, in an effort to assist the veteran in the 
adjudication of this claim, the RO requested, by way of a 
routing and transmittal slip, that a VA physician offer an 
opinion as to whether the veteran could have developed 
arthritis as secondary to the use of medication that was 
prescribed to treat his service-connected hypertension.  In a 
reply, dated in December 1991, a VA physician indicated that 
his review of the veteran's records did not disclose a 
diagnosis of arthritis, but that, in any event, he was not 
aware of any causal relationship between Lopressor, a 
medication used by the veteran to treat hypertension, and the 
subsequent development of arthritis.

During the course of this appeal, the veteran was afforded 
numerous pertinent VA examinations.  During a VA orthopedic 
examination that was conducted in September 1992, the veteran 
reported a history of having arthritis in his fingertips, 
toes, knees, hips, elbows and shoulders.  He also complained 
of having daily pain and weakness in his joints.  The 
physical examination did not reveal evidence of swelling, 
deformity or lateral instability.  The diagnosis was 
arthritis.

During a VA general medical examination that was conducted 
the next day, the veteran reported that he had had 
hypertension for many years, and that he treated the 
disability with hydrochlorothiazide (HCTZ).  He also reported 
that he had arthritis, involving the neck, shoulders and 
hips.  The veteran complained of having diffuse pains 
throughout his musculoskeletal system.  The examination did 
not reveal evidence of any pathology of the musculoskeletal 
system, although the physician noted that the veteran had 
decreased deep tendon reflexes.  The only diagnoses were 
hypertension, well controlled, and obesity.  In addition, a 
VA cardiovascular examination report shows that the veteran 
reported that he was treating his hypertension with HCTZ and 
Lopressor and that he was diagnosed as having a history of 
hypertension with no evidence of heart disease.

The veteran was afforded another VA orthopedic examination in 
June 1993.  During the examination, the veteran complained of 
having multiple joint pains, particularly in his neck, low 
back and thumbs.  In addition, he reported that he had been 
treating his hypertension with numerous medications, 
including diuretics, e.g., HCTZ and Lopressor.  The physician 
diagnosed the veteran as having degenerative joint disease of 
the cervical spine, with bony spurs at C5-C7; degenerative 
joint disease of the lumbar spine, with bony spurs at L4-L5 
and L5-S1; and degenerative disease at L4-L5.  The examiner 
did not comment on whether there was a relationship between 
the veteran's degenerative joint disease and either his 
period of service or the use of medications that he had taken 
to treat his hypertension.

In addition, VA outpatient treatment records, dated from 
September 1990 to August 1994, from the VA Medical Center in 
Providence, Rhode Island, show that the veteran initially 
complained of having pain in his neck and shoulders, tingling 
in his low back, and subluxation in his legs.  In April 1991, 
he provided a history of having had neck and low back pain 
since 1986.  He also complained of having numbness in the 
fifth digit of his hands.  In addition, the entry shows that 
the veteran was receiving HCTZ for his hypertension.  In a 
May 1991 outpatient entry, the examiner reported that the 
veteran might be suffering from fibromyalgia.  X-rays 
revealed slight joint space narrowing between L3-L4 and L4-
L5.  Thereafter, in July 1991, a VA physician indicated that 
the veteran stated that he had had low back and right hip 
pain for approximately five years, as well as cervical spine 
pain that radiated to his right fifth finger; the diagnosis 
was degenerative joint disease of the lumbar spine, secondary 
to trauma.  In addition, the record shows that the veteran 
continued to use HCTZ to treat his service-connected 
hypertension.  Subsequent records noted complaints of neck, 
back, elbow, hand and knee pain.  In August 1993, after 
continuing complaints of pain and a finding of an elevation 
of uric acid, the use of HCTZ was terminated.  In September 
1993, an MRI revealed diffuse spondylosis of the cervical 
spine and diffuse spondylosis and spinal stenosis of the 
lumbar spine.  The records show that the veteran reported 
symptomatology consistent with that noted above, but that, 
subsequent to the discontinuance of HCTZ, he was doing 
better, without evidence of gout like symptoms.  Finally, in 
an August 1994 entry, the examiner noted that the veteran 
complained of having gout and that the disability was related 
to the HCTZ he had used to treat his hypertension.  The 
pertinent diagnoses were hypertension, degenerative joint 
disease and gout.

When this matter was initially before the Board in January 
1996, the Board indicated that some of the copies of the 
veteran's VA outpatient treatment records were illegible.  
The Board further noted that, although he was afforded VA 
examinations in September 1992 and in June 1993, no opinions 
relating to whether there was a relationship between the 
veteran's use of anti-hypertensive medications and his 
arthritis were offered.  In remanding the matter, the Board 
instructed the RO to afford the veteran another VA orthopedic 
examination, which included an opinion as to whether it was 
at least as likely as not that the veteran's arthritis was 
related to the use of medication that he had used to treat 
his hypertension.

Subsequent to the Board's remand, in June 1996, the veteran's 
claims folder was reviewed by a VA physician; apparently he 
did not physically examine the veteran.  In his report, the 
physician noted that the veteran had been diagnosed as having 
gout, which he explained was a disorder of purine metabolism 
that is generally genetic in origin.  The physician added 
that the use of diuretics, such as HCTZ, may increase uric 
acid levels and give rise to symptoms in individuals who 
suffer from gout.  The physician recommended that the veteran 
be afforded a VA examination to obtain a more definitive 
answer.

Later that same month, pursuant to the Board's remand 
instructions and the VA physician's recommendation, the 
veteran was afforded a VA orthopedic examination.  During the 
examination, the veteran complained that he suffered from 
pain and stiffness in multiple joints, and stated that he had 
a history of having hypertension, arthritis and gout.  In 
addition, he reported that, until approximately two years 
earlier, he treated his hypertension with HCTZ.  He also 
stated that he was taking Naprosyn for joint pain.  
Examination of the veteran's shoulders, elbows, hips, knees, 
ankles and feet revealed that they were essentially normal, 
although some limitation of motion was noted.  In addition, 
X-rays revealed evidence of degenerative changes in the 
veteran's left hand; findings consistent with degenerative 
joint disease in his feet, with no specific plain film to 
suggest gout; and minimal to mild degenerative changes in his 
knees.  The diagnoses were osteoarthritis and probable gout.

Thereafter, in a report dated in July 1996 and received by 
the RO that same month, the veteran's private treating 
physician, Dr. Peter M. Eller of Medicine Associates, Ltd., 
reported that he had been treating the veteran for various 
medical problems.  In the report, he noted that the veteran 
suffered from chronic long term back and generalized joint 
pain due to osteoarthritis, gouty arthritis and degenerative 
lumbar disc disease.  He did not comment on the relationship, 
if any, between treatment for the veteran's hypertension and 
any of the cited disabilities.

Thereafter, in October 1996, the Chief of the Medical 
Administrative Services determined that the June 1996 
examination was insufficient for rating purposes because, 
contrary to the Board's instruction, it did not include an 
opinion as to whether it was at least as likely as not that 
the veteran's arthritis was related to his use of medication 
to treat his hypertension.  In response, in a November 1996 
addendum to his June 1996 report, the examiner stated that 
the veteran had been taking HCTZ, which he indicated is a 
diuretic, but added that he had ceased using that medication 
more than two years earlier.  The physician indicated that 
HCTZ might cause uric acid levels to increase, leading to an 
acute gout attack.  The examiner indicated, however, that 
HCTZ, by itself, does not cause an arthropathy, unless the 
patient has a history of gout, which would predispose him to 
an exacerbation.

Thereafter, when this matter was before the Board in April 
1997, it was again remanded for further development.  The 
Board noted that the records of the veteran's treatment by 
Dr. Eller had not been associated with the claims folder.  
The Board directed that, after those records were obtained, 
the veteran should be afforded a VA rheumatology examination 
to determine whether he had a history of gouty arthritis and, 
if so, whether the gouty pathology predisposed him to an 
exacerbation when taking HCTZ.  

Pursuant to the Board's instructions, in June 1997, the RO 
associated with the claims folder the records of Dr. Eller's 
treatment, which are dated from May 1996 to May 1997.  A 
review of these records shows that the veteran reported a 
history of having hypertension, arthritis and gout.  Dr. 
Eller also reported that he reviewed diagnostic tests, which 
revealed that the veteran had degenerative joint disease of 
his cervical and lumbar spine.  An entry dated in July 1996 
reflects that Dr. Eller indicated that the veteran suffered 
from extensive arthritis and degenerative lumbar disc 
disease.  In addition, he stated that the veteran was also 
"very certain that a lot of his arthritis is related to 
years of taking HCTZ [which caused] gout."  The physician 
added, "While this may be true, I think it's totally 
unlikely that gout has anything to do with his chronic back 
pain, but he may have a combination of osteo, gouty and 
degenerative disc disease."  Thereafter, in November 1996, 
Dr. Eller noted that the veteran had "a lot of arthritis," 
and that he also had cervical and lumbar disc disease.  In 
February 1997, he indicated that the veteran was "working" 
with Dr. John Conte in an effort to gather evidence that his 
blood pressure medication affected his back.

In January 1997, Dr. Conte examined the veteran.  He 
indicated that the veteran reported that he had used HCTZ to 
treat his hypertension from the 1970s until approximately one 
and one-half years earlier, and that he had developed gout 
approximately nine years earlier.  In addition, he stated 
that he suffered from diffuse arthralgia in many joints.  In 
a comprehensive January 1997 medical report, Dr. Conte 
discussed the veteran's medical history in great detail.  In 
the report, Dr. Conte observed that the veteran had been 
diagnosed as having arthritis of multiple joints, gout and 
degenerative joint disease.  He also observed that the 
veteran had hypertension, and that he had previously treated 
the disability with HCTZ and Lopressor.  Dr. Conte reported 
that the veteran was "concerned that the [HCTZ] may have 
precipitated a disease."  The physician indicated that the 
veteran reported that his diet was low in purines and foods 
that are known to precipitate an attack.  In addition, he 
stated that the HCTZ was stopped when the veteran was 
diagnosed as having gout "as this could have aggravated the 
condition."  

Laboratory studies revealed that the veteran had normal uric 
acid levels.  In addition, X-rays failed to reveal any 
typical gouty erosions or chrondrocalcinosis.  
Dr. Conte explained that it was unlikely that the veteran had 
a disability that is related to the HCTZ he used to treat his 
hypertension.  In doing so, he pointed to the fact that 
veteran's uric acid levels returned to normal upon the 
cessation of his HCTZ therapy, and that his subjective 
complaints of joint pain decreased.  In addition, he observed 
that the diagnosis of gout "was never crystal proven."  In 
this regard, he explained that the inflammation that the 
veteran described of the metatarsal phalangeal joints was a 
classic presentation for gout but that it could be caused by 
other crystals or a significant flare-up of local 
osteoarthritis of the great toes.  Dr. Conte concluded by 
saying, "I think it is fair to say that given the fact that 
the patient was hyperuricemic on diuretic therapy, and that 
his hyperuricemia resolved upon discontinuation of the [HCTZ] 
and Allopurianal therapy, make a sufficient case for his 
hyperuricemia being a diuretically induced secondary event 
and not an innate borne metabolism disfunction of uric acid 
handling."  He added that, as a corollary, that the veteran 
increased joint complaints were secondary to a subclinical 
gouty inflammation state.  Finally, he stated that the 
isolated episodes of inflammation of the joints, were likely 
caused by uric acid excess and gouty arthritis.  In April 
1997, Dr. Dawna Blake indicated that she had reviewed Dr. 
Conte's January 1997 report and stated that she agreed with 
his comments.

In a February 1997 report, Dr. Conte indicated that he had 
again examined the veteran.  It was his impression that the 
veteran exhibited no evidence "whatsoever" of any 
inflammatory arthritic condition such as gout, pseudogout or 
rheumatoid arthritis.  

Also of record are private medical reports, dated in June 
1997, prepared by Dr. Petro Karanasias.  The reports reflect 
that the veteran again was diagnosed as having cervical and 
lumbar spine disc disease with radiculopathy.  However, the 
report is silent for any comments with respect to the 
relationship, if any, between such disc disease and the 
veteran's use of medications to treat his hypertension.

In support of this claim, in October 1997, the veteran 
representative submitted medical literature.  A review of the 
materials shows that it discusses the cause and treatment of 
acute gouty arthritis and gout.  The materials indicate that 
symptoms of gout closely mimic those of rheumatoid arthritis, 
and that a diagnosis of gout requires, among other things, 
the identification of uric acid crystals.

Pursuant to the Board's April 1997 remand instructions, in 
September 1997, VA again examined the veteran.  In his 
November 1997 report, the physician noted that the veteran 
had a history of hypertension, arthritis and gout, and that 
he had complained of suffering from multiple joint pain, 
including involving his neck, right shoulder, knees, elbows 
and toes.  In addition, the examiner noted that, for many 
years, the veteran treated his hypertension with HCTZ, 
"which presumably precipitated his gouty attacks."  The 
physician further reported that he had ceased taking the HCTZ 
and that the veteran stated that he felt that he had made 
improvement in all his joints.  The physician indicated that 
X-rays revealed that the veteran had arthritis in his hips, 
lumbar spine, hands, and feet.  He diagnosed the veteran as 
having mild to moderate osteoarthritis of multiple joints.  
The physician indicated that the veteran had a presumable 
history of gout, but noted that this was not proven.  With 
respect to the relationship between the veteran's use of HCTZ 
to treat his hypertension, the examiner indicated that it was 
unlikely that HCTZ precipitated any joint attacks and there 
was no proof that the HCTZ could cause any arthropathy.  
Therefore, he diagnosed the veteran as having osteoarthritis, 
which he indicated, was not likely to be related to his use 
of HCTZ.

In February 1999, the RO indicated that the VA physician who 
prepared the November 1997 examination report, and who 
diagnosed the veteran as having osteoarthritis, had not 
complied with the Board's instruction, e.g. to comment on 
whether the arthritis was caused or chronically worsened by 
the medication that was used to treat the veteran's 
hypertension.  In response, in an addendum dated in March 
1999, the physician stated that he had again reviewed the 
veteran's claims folder.  In addition, he essentially stated 
that there was no relationship between the medication that 
was used to treat the veteran's hypertension, i.e. HCTZ, and 
his osteoarthritis.  In this regard, he reiterated that there 
is no medical evidence that shows that the veteran had 
crystal-induced arthropathy.  He further emphasized that HCTZ 
does not cause arthritis.  The examiner explained, however, 
that if a patient has gout and a diuretic, such as HCTZ, is 
prescribed, it might increase uric acid concentration in the 
blood, which in turn may cause an acute gouty attack.  
However, he noted that where, as in this case, the HCTZ was 
discontinued, the arthritis improved and thus the impact is 
not permanent, i.e. the use of HCTZ does not result in the 
permanent aggravation of the arthritis.

Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for a "[d]isability which is proximately due to or 
the result of a service-connected disease or injury. .. " 
38 C.F.R. § 3.310(a) (1998); Harder v Brown, 5 Vet. App. 183, 
187-89 (1993).  That regulation has been interpreted to 
permit service connection the degree of aggravation to a 
nonservice-connected disorder that is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Under such 
circumstances, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.

The Board notes, at the outset, that the veteran has met his 
initial burden of showing that his claim for service 
connection for arthritis of multiple joints is "well 
grounded," meaning he has submitted evidence sufficient to 
show that the claim is at least "plausible...or capable of 
substantiation."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  In addition, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See 38 U.S.C.A. § 5107(a).

As a further preliminary matter, as reported above, in a 
December 1991 statement, a VA physician indicated that his 
review of the veteran's records did not disclose a diagnosis 
of arthritis, but that, in any event, he was not aware of any 
causal relationship between Lopressor, a medication used by 
the veteran to treat hypertension, and the subsequent 
development of arthritis.  However, inasmuch as it appears 
that the physician may be an employee of the RO, the Board 
will not consider that statement in the disposition of this 
appeal.  See Austin v. Brown, 6 Vet. App. 547, 552 (1994).

The Board reiterates that the service medical records, as 
well as the post-service records for many years subsequent to 
the veteran's discharge from active duty, are negative for 
any complaint, treatment or diagnosis of arthritis, and the 
veteran does not contend otherwise.  Rather, as noted above, 
the veteran maintains that service connection is warranted 
because he has this disability due to treatment he received 
for his service-connected hypertension.  A review of the 
medical evidence makes clear that the veteran currently 
suffers from arthritis of multiple joints (also characterized 
as degenerative joint disease, and to include claimed gout).  
As such, the only issue on appeal is whether the veteran's 
arthritis was caused or aggravated by the medications that he 
took to treat his service-connected hypertension.

Following review of the entire evidence of record, the Board 
concludes that the preponderance of the evidence is clearly 
against the veteran's claim.  The Board observes that, 
although the veteran has strongly and earnestly insisted that 
there is a relationship between his arthritis, to include 
degenerative joint disease of his cervical and lumbar spine 
and his claimed gout, all of the competent medical evidence 
that specifically addresses this issue indicates that no 
chronic disability was caused or permanently aggravated by 
the medications that he used to treat his hypertension.  
Further, the preponderance of the medical evidence also 
establishes that the veteran never in fact suffered from 
gout, and that he instead experienced gout-like symptoms that 
resolved upon the cessation of such treatment.  

With respect to the veteran's documented diagnosis of 
arthritis (also characterized as degenerative joint disease), 
the Board observes that a July 1991 VA outpatient treatment 
record reflects that an examiner opined that the veteran's 
degenerative joint disease was secondary to trauma; thus, 
this opinion is not supportive of the veteran's assertions.  

Further, although the veteran's private treating physician, 
Dr. Eller, reported that veteran was "working" with Dr. 
Conte in an effort to establish that his arthritis, 
degenerative joint disease and gout were related to the blood 
pressure medications he took to treat his hypertension, Dr. 
Conte indicated that it was unlikely that the HCTZ caused 
those disabilities.  Indeed, he opined that the veteran 
merely experienced an acute exacerbation that was due to the 
fact the he became hyperuricemic, which condition thereafter 
resolved upon the cessation of that treatment.  In addition, 
he also cited to the medical evidence that reflects that the 
veteran's subjective complaints thereafter decreased.  
Moreover, another private physician, Dr. Blake, affirmed 
these conclusions.  Hence, these opinions are likewise not 
supportive of the veteran's contentions.  

In addition, the November 1997 VA examination report reflects 
that the veteran himself acknowledged that, upon the 
cessation of his use of HCTZ, he felt better and that his 
joint pain decreased.  Further, in that examination report, 
the physician indicated that the veteran's arthritis was not 
related to his use of HCTZ.  Moreover, in his February 1999 
addendum, the physician reaffirmed his earlier conclusion 
that there was no relationship between the use of HCTZ and 
his arthritis.  In this regard, he specifically stated that 
HCTZ did not cause the veteran's arthritis.  The examiner 
also indicated that the veteran's use of HCTZ did not result 
in the permanent aggravation of the condition, i.e., it was 
an acute exacerbation that resolved upon the cessation of his 
use of HCTZ.  Again, these opinions are not supportive of the 
veteran's assertions. 

While the veteran asserts that he has gout that was either 
caused or aggravated by his use of anti-hypertensive 
medications, the Board initially observes that the record 
raises a question as to whether the veteran ever had this 
disability.  In any event, as noted above and below, the 
preponderance of the evidence indicates that the veteran does 
not currently suffer from gout.  

Contemporaneous VA outpatient treatment records show that, 
due to the veteran's increased complaints of pain and the 
finding that he had an elevation of uric acid, the use of 
HCTZ to treat his hypertension was terminated.  The 
outpatient treatment records show that the veteran's 
orthopedic symptoms thereafter improved, and a VA physician 
reported that the veteran no longer complained of having 
gout-like symptoms.  The Board is further persuaded by the 
finding of the physician who prepared the June 1996 VA 
orthopedic examination report, in which he stated that there 
was no film evidence that even suggested that the veteran had 
gout.  Moreover, in his November 1996 addendum, the physician 
explained that HCTZ might cause uric acid levels to rise, 
which results in an acute gout attack, but that such is only 
the case in an individual who has that disability.  Further, 
in his January 1997 report, Dr. Conte, who, as noted above, 
the veteran went to in a specific effort to obtain evidence 
in support of his claim, cited laboratory studies that showed 
that the veteran had normal uric acid levels as well as X-
rays, which failed to reveal any typical gouty erosions or 
chrondrocalcinosis, in support of his conclusion that the 
veteran did not have gout.  Indeed, he stated that the 
diagnosis "was never crystal proven," and observed that the 
veteran's uric acid levels returned to normal upon the 
cessation of that treatment.  In his February 1997 report, 
Dr. Conte stated that the veteran exhibited no evidence 
"whatsoever" that he had any inflammatory arthritic 
condition, including gout, pseudogout and rheumatoid 
arthritis.  Further, these conclusions were also affirmed by 
Dr. Blake.  

Therefore, although there are medical opinions of records 
that indicate that use of HCTZ and Lopressor might aggravate 
gout in individuals who already had that condition, here the 
preponderance evidence indicates that, although the veteran 
exhibited gout-like symptoms, he never had a chronic gout 
disorder.  While some doctors have diagnosed gout, such 
diagnoses do not appear to have been substantiated by 
expected diagnostic studies.  Moreover, because the 
preponderance of the evidence indicates that evidence 
reflects that veteran has never had gout, there is no 
reasonable basis upon which the Board can conclude that his 
use of HCTZ led to arthopathy, i.e., joint disease.  

The Board has given great weight to the well-reasoned medical 
opinions of record that were based both on the physicians' 
review of the veteran's medical history and their physical 
examination of him.  See Harder v. Brown, 5 Vet. App. 183, 
188 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

As a final point, the Board notes that the medical treatise 
evidence that the veteran submitted likewise does not support 
his claim.  Indeed, it is consistent with the medical 
evidence that indicates that gout must be established by the 
identification of uric acid crystals.  As discussed above, 
however, the diagnostic studies, which were expected to 
establish that, instead were negative.  In any event, because 
the evidence addresses acute gouty arthritis and gout in a 
general sense, it does not address the veteran's specific 
medical history and the impact of his use of anti-
hypertensive medications.

While the veteran may well believe that he his current 
condition(s) are related to related to the medications that 
he used to treat his service-connected hypertension, he is 
not competent to either render an opinion on a medical 
matter, such as the diagnosis for, or etiology of, 
disability.  See Anderson v. West, No. 98-821, slip op. at 8 
(U.S. Vet. App. Jul. 27, 1999); Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  

In light of the foregoing, the Board finds that, as his 
arthritis of multiple joints (to include degenerative joint 
disease of the cervical and lumbar spine and claimed gout) 
were neither caused nor chronically worsened by the treatment 
he received for his service-connected hypertension, the 
criteria for secondary service connection are not met.  In 
reaching this decision, the Board has considered the 
applicability of the reasonable doubt doctrine under 38 
U.S.C.A. § 5107(b); however, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application in the instant case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1991).


ORDER

Service connection for arthritis of multiple joints (to 
include degenerative joint disease of the cervical and lumbar 
spine, and claimed gout), claimed as secondary to use of 
medication prescribed for service-connected hypertension, is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

